Case 2:20-cv-00014-JPJ-PMS Document 35 Filed 12/19/20 Page 1 of 4 Pageid#: 173




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                    (Big Stone Gap Division)

 MELINDA SCOTT,
                                   Plaintiff,

 v.                                                   Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                            Motion for a Partial Stay,
 SOCIAL SERVICES, et al.,                             Protective Order,
                                                      and Other Relief
                                   Defendants.



           NOW COMES Joshua Moon, and moves that this Court vacate the portion of the order

 filed at Dkt. No. 17, p.2, which discusses the Plaintiff’s ability to engage in “immediate

 discovery.” Defendant Moon further moves for a partial stay in this case so that no motions or

 other filings by the Plaintiff will be entertained until after the pending Motion to Set Aside

 Default and Motion to Dismiss are ruled upon. Alternatively, Defendant Moon moves for a

 protective order to be entered in this matter, which will hold discovery and any further motions

 filed by the Plaintiff in abeyance until further order of the Court. In support of this Motion,

 Defendant Moon states as follows:

       1. Undersigned counsel entered his appearance in this matter and filed a Motion to Set

           Aside Default and Motion to Dismiss on behalf of Mr. Moon on December 7, 2020. Dkt.

           Nos. 24-26. Those motions are set to be fully briefed on or before January 7, 2021. See

           Dkt. No. 28.1

       2. Ms. Scott filed what purports to be a Request for Production of documents at Dkt. No.

           18-1. She later filed a Motion to Compel at Dkt. No. 31. Defendant Moon requested an



 1
     Indeed, the Motion to Set Aside Default is already fully-briefed. See Dkt. Nos. 25, 29, 30.
Case 2:20-cv-00014-JPJ-PMS Document 35 Filed 12/19/20 Page 2 of 4 Pageid#: 174




        indeterminate extension of time to reply at Dkt. No. 32, which was granted by Judge

        Jones at Dkt. No. 33. Judge Sargent later dismissed without prejudice Ms. Scott’s Motion

        to Compel (for unrelated reasons) at Dkt. No. 34.

     3. The Plaintiff has also either filed or served upon counsel numerous documents in this

        matter, including motions which appear to have no proper purpose or which contain

        unsupported and scandalous allegations. At least one document appears to violate Local

        Civ. R. 11(c). When those documents appear on the court’s ECF system, undersigned

        counsel will be required to separately respond.2

     4. Despite the extension of time to respond to Plaintiff’s previous Motion to Compel

        granted at Dkt. No. 33, Plaintiff has indicated that she intends to re-file her Motion to

        Compel and seek an immediate ruling. See Exhibit A-1. Such a course of action would be

        unjustifiable at any time of the year, but is especially so during the holiday season when

        travel and vacations frequently disrupt the schedules of litigants, their attorneys, and the

        Court.

     5. Undersigned counsel has engaged in correspondence with Plaintiff in which he set forth

        the numerous objections Defendant Moon would raise to her proposed renewed Motion

        to Compel and the costs such a motion would needlessly impose upon him. Additionally,

        counsel noted the burden such a motion would impose upon all parties and the court,

        especially in the holiday season. Undersigned counsel requested Plaintiff wait until mid-




 2
   Plaintiff has electronically served on undersigned counsel a Motion for Authorization to File
 Electronically which contains unsupported and scandalous allegations about the defendant
 (Exhibit C), an unauthorized sur-reply to the Motion to Set Aside Default (Dkt. No. 25) which
 the Plaintiff has captioned as a “reply” to the combined memorandum (see Exhibit B), and a
 Request for Production of Documents (the same document filed at Dkt. No. 18-1). Various of the
 documents do not appear to have been signed in conformance with the applicable rules.
Case 2:20-cv-00014-JPJ-PMS Document 35 Filed 12/19/20 Page 3 of 4 Pageid#: 175




       January to file additional motions in order to allow the schedule of proceeding set forth at

       Dkt. No. 33 to be carried out. See generally Exhibit A-2.

    6. Plaintiff Scott replied to undersigned counsel indicating that she is judgment proof and

       has no fear of sanctions under Rule 11 or an award of attorney’s fees under Fed R. Civ. P.

       37. See Exhibit A-3. Thus, Defendant Moon’s only remedy to contain his costs and

       forestall the needless expenditure of resources by counsel and the court that will

       assuredly follow if Ms. Scott continues her pattern of filing motions in this matter is to

       request the relief set forth herein.

    WHEREFORE, Defendant Moon moves that this Court vacate the portion of the order filed

    at Dkt. No. 17, p.2, which the Plaintiff reads as a special dispensation for “immediate

    discovery” against Mr. Moon. Defendant Moon further moves that a protective order be

    entered in this matter which will hold discovery and any further motions filed by the Plaintiff

    in this matter in abeyance until further order of the Court. Defendant Moon further

    incorporates by reference and refers the Court to the accompanying memorandum of law.

                       Respectfully submitted this the 19th day of December, 2020.

                                       JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB # 87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 35 Filed 12/19/20 Page 4 of 4 Pageid#: 176




                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                               Melinda Scott
                               2014PMB87
                               Post Office Box 1133
                               Richmond, VA 23218


 Dated: Dec. 19, 2020

                                               /s/Matthew D. Hardin
                                               Matthew D. Hardin
                                               Counsel for Joshua Moon
